


EXECUTION COPY






SEPARATION AGREEMENT AND RELEASE
FOR STEVEN E. APODACA


This Separation Agreement and Release (this "Agreement") is entered into between
Charter Communications, Inc. (the "Company" or "Charter") and me, Steven E.
Apodaca, as a condition to my receiving payments pursuant to my Amended and
Restated Employment Agreement with Charter dated March 1, 2010 (the "Employment
Agreement"), in connection with my separation from the Company, as of August 3,
2012 (the "Termination Date"). The Company and I hereby agree as follows:


(a)    Payments And Benefits Payable Per The Employment Agreement: Provided I am
not terminated for breach of the terms of this Agreement or of my Employment
Agreement prior thereto, I shall remain employed by Charter pursuant to the
terms of my Employment Agreement through the Termination Date, and I shall
receive salary at my current annual rate of $386,250 in bi-weekly installments
as such installments are normally paid to senior executives (with all salary
installments due but not paid prior to my execution of this Agreement to be paid
on the first payday after all conditions in Section 15(g) of the Employment
Agreement are satisfied); I shall continue to receive all benefits, without
interruption, including, without limitation, health insurance; and I shall
continue to participate in all medical and child-care flex spending accounts I
have previously selected, all through the Termination Date. In addition, in
exchange for my execution and delivery of this Agreement, specifically including
the effectiveness of the release set forth in section "b" hereof (and the
failure to revoke the same within seven (7) days after I sign and deliver it),
the Company will provide me with the following payments and benefits in
satisfaction of the requirements of Section 15(b) of the Employment Agreement
and any other claim I may hold against Charter or its employees:


(i)    An amount equal to one times (a) my current base salary, calculated at
the current annual rate of $386,250.00 per annum, and (b) my annual target bonus
of $251,063.00, from the date my employment is terminated through August 3, 2013
(the "Separation Term"); provided that, the total of such payment shall not
exceed, in the aggregate, the gross amount of $637,313.00, which total amount
shall be payable following the Termination Date in twenty-six (26) equal
bi-weekly installments in accordance with the Company's normal payroll
practices;


(ii)    All reasonable expenses I have incurred in the pursuit of my duties
under the Employment Agreement through the Termination Date which are payable
under and in accordance with the Employment Agreement, which amount will be paid
within thirty (30) days after the submission by me of properly completed
reimbursement requests on the Company's standard forms;


(iii)    A lump sum payment (net after deduction of taxes and other required
withholdings) equal to twelve (12) times the monthly cost, at the time my
employment is terminated of $970.35, for me to receive under COBRA the paid
coverage for health,

1

--------------------------------------------------------------------------------




dental and vision benefits then being provided for me and my family at the
Company's cost at the time my employment is terminated, the total amount of such
payment shall not exceed, in the aggregate, the net amount of $11,644.16. This
amount will be paid to me within thirty (30) days of the time the payment in
section (a)(i) above begins and will be grossed up for tax purposes at the time
of payment. I understand that I must make an election under COBRA in order to
have my benefits continue, and that I will pay any respective premiums as
required by such coverage;


(iv)    Restricted stock awards representing 10,182 shares of Class A common
stock of the Company for the emergence grant of restricted stock effective
December 1, 2009 shall vest on November 30, 2012;


(v)    The pro rata portion of the unvested 15,000 options to purchase Class A
common stock of the Company granted in July 2010 equal to 3,164 options shall
vest and become exercisable pursuant to the terms of the 2009 Stock Incentive
Plan (“Plan”) and the applicable award agreement;


(vi)    A pro rata portion of the Tranche 1 and Tranche 2 unvested, time-vesting
options to purchase Class A common stock of the Company granted in April 2011
equal to 882 Tranche 1 options and 1,923 Tranche 2 options shall vest and become
exercisable pursuant to the terms of the Plan and the applicable award
agreement;
 
(vii)    A pro rata portion of the Tranche 1 and Tranche 2 unvested,
price-vesting options to purchase Class A common stock of the Company granted in
April 2011 equal to 6,427 Tranche 1 options and 4,487 Tranche 2 options will
remain eligible for vesting based on the price hurdles (Tranche 1 divided
equally between $80 and $100 price hurdles, and Tranche 2 divided equally among
$60, $80, and $100 price hurdles) pursuant to the terms of the Plan and the
applicable award agreement;


(viii)    A pro rata portion of the unvested amount of Restricted Stock Units
(“RSUs”) granted in December 2011 equal to 634 RSUs shall vest on the
Termination Date;


(ix)    The Company will provide, at its expense, the full cost of up to twelve
(12) months, to the extent necessary, of executive-level out-placement services
(which provides as part of the outplacement the use of an office and secretarial
support as near as reasonably practicable to my residence) during the Separation
Term. The costs of out-placement services are to be submitted to the Company and
will be paid directly to the vendor by the Company; and


(x)    A cash payout of any remaining hours of accrued and unused vacation
calculated as of the Termination Date at my rate of base salary in effect as of
the Termination Date, payable in accordance with the applicable vacation
program, within thirty (30) days of the time the payment in section (a)(i)
begins.


All vested options to purchase Class A common stock of the Company are
exercisable by me in accordance with the Plan and the applicable award
agreements at prices set forth therein.

2

--------------------------------------------------------------------------------






These payments and benefits will be paid and/or provided as and when called for
by the Employment Agreement, unless otherwise provided in this Agreement, after
all conditions to the effectiveness of this Agreement and the releases called
for by this Agreement have been satisfied. The right to retain the same shall be
subject to compliance with this Agreement and the terms of the Employment
Agreement. In the event I die before all payments and amounts due to me
hereunder are paid, any remaining payments will be made to my spouse, if she
survives me and, if not, then to my estate.


(b)    Complete Release: I hereby understand and agree to the termination of all
offices, directorships, manager positions and other similar offices I hold with
Charter or any of its subsidiaries or related or affiliated corporations,
limited liability companies and partnerships and all employment by Charter
effective the close of business on the Termination Date. In consideration for
the payments I am to receive hereunder, I unconditionally and irrevocably
release, waive and give up any and all known and unknown claims, lawsuits and
causes of action, if any, that I now may have or hold against Charter, its
current and former parents, plans, subsidiaries, and related or affiliated
corporations, ventures, limited liability companies and partnerships, and their
respective current and former employees, directors, fiduciaries, administrators,
insurers, members, managers, partners, and agents and related parties, in any
way arising out of, in connection with or based upon (i) any event or fact that
has occurred prior to the date I sign this Agreement, (ii) my employment with
Charter and/or any of its subsidiaries or affiliates to date and any event or
occurrence occurring during such employment, (iii) the termination of my
employment, (iv) the Employment Agreement (except as provided herein), (v) any
claim to payment under or from the Value Creation Plan or for salary, bonus,
stock options or restricted shares, or performance or restricted cash awards,
other than as specifically granted pursuant to this Agreement; or (vi) any
decision, promise, agreement, statement, policy, practice, act or conduct prior
to this date of or by any person or entity I am releasing, and from any claims
or lawsuits. I understand that this means that, subject to the limitations
described below, I am releasing Charter and such other persons and entities
from, and may not bring claims against any of them under (a) Title VII of the
Civil Rights Act of 1964 or Sections 1981 and 1983 of the Civil Rights Act of
1866, which prohibit discrimination based on race, color, national origin,
ancestry, religion, or sex; (b) the Age Discrimination in Employment Act, which
prohibits discrimination based on age; (c) the Equal Pay Act, which prohibits
paying men and women unequal pay for equal work; (d) the Americans with
Disabilities Act and Sections 503 and 504 of the Rehabilitation Act of 1973,
which prohibit discrimination based on disability; (e) the WARN Act, which
requires that advance notice be given of certain workforce reductions; (f) the
Missouri Human Rights Act, chapter 213, R.S. Mo., which prohibits discrimination
in employment, including but not limited to discrimination and retaliation based
on race, gender, national origin, religion, age and disability; (g) the Employee
Retirement Income Security Act, which among other things, protects employee
benefits; (h) the Family and Medical Leave Act of 1993, which requires employers
to provide leaves of absence under certain circumstances; (i) the Sarbanes-Oxley
Act of 2002, which, among other things, provides whistleblower protection; (j)
any federal or state law, regulation, decision, or executive order prohibiting
discrimination or retaliation for breach of contract; (k) any of the laws of the
State of Missouri or any political subdivision of such State; (l) any law
prohibiting retaliation based on exercise of my rights under any law,

3

--------------------------------------------------------------------------------




providing whistleblowers protection, providing workers' compensation benefits,
protecting union activity, mandating leaves of absence, prohibiting
discrimination based on veteran status or military service, restricting an
employer's right to terminate employees or otherwise regulating employment,
enforcing express or implied employment contracts, requiring an employer to deal
with employees fairly or in good faith, providing recourse for alleged wrongful
discharge, tort, physical or personal injury, emotional distress, fraud,
negligent or other misrepresentation, defamation, and similar or related claims,
and any other law relating to salary, commission, compensation, benefits, and
other matters. I specifically represent and agree that I have not been treated
adversely on account of age, gender or other legally protected classification,
nor have I otherwise been treated wrongfully in connection with my employment
with the Company and/or any of its subsidiaries or affiliates and that I have no
basis for a claim under the Age Discrimination in Employment Act, Title VII of
the Civil Rights Act of 1964, or any applicable law prohibiting employment or
other discrimination or retaliation. I acknowledge that the Company relied on
the representations and promises in this Agreement in agreeing to pay me the
benefits described in subsection (a). I understand that I am releasing claims
for events that have occurred prior to my signing this Agreement that I may not
know about. This release does not include claims arising after the date I sign
this Agreement, any claim under a stock option plan or award agreement,
incentive stock plan, or restricted stock award agreement based upon my service
to and ending on the date my employment terminates, any claim under a group
health insurance plan in which I participate for claims accrued as of the date
my employment terminated, a breach of the provisions of this Agreement
(including but not limited to a breach of any obligation to provide me with the
payments and benefits called for by Sections 15(b) of the Employment Agreement,
as specified in paragraph (a) above) and any pending claims for workers
compensation that have already been filed or for on-the-job injuries that have
already been reported, or any claim for indemnification by Charter for actions
taken by me within the course and scope of my employment to the degree such
actions are subject to indemnification under Charter's policies and practices.


Charter hereby represents and warrants that, to the best current knowledge of
its Chief Executive Officer and General Counsel, Charter has no claim against me
for breach of my Employment Agreement, any other agreement, duty, or obligation,
or any other claim of material liability.


(c)    Promise Not to File Claims: I promise never to file, prosecute or pursue
any lawsuit based on a claim purportedly released by this Agreement, or (absent
court order) to assist others in filing or prosecuting similar claims against
Charter. I understand and agree that nothing in this Agreement precludes me from
filing a charge of discrimination under applicable federal or state law,
although I have personally released such claims with regard to matters and facts
occurring prior to this date. I specifically acknowledge and agree that I am not
entitled to severance or any other benefits under the Charter Communications
Special One-Time Severance Plan or other severance plan or contract, or to any
payments following termination of my employment under or by reason of the
Employment Agreement (other than the payments and benefits called for by Section
l5(b) of the Employment Agreement, as specified in paragraph (a) above), and
that the payments and benefits described in this Agreement are in lieu of any
severance or other benefits to which I may

4

--------------------------------------------------------------------------------




be entitled under such plan or any other policy, program, plan or agreement and
satisfy and are in lieu of any payments to which I may be entitled under the
Employment Agreement or any other such plan, policy, program or arrangement, and
I specifically waive any rights I may have under that plan and any such
agreement, if any.


(d)    Non-admission of Liability: This Agreement is not an admission of fault,
liability or wrongdoing by me or any released party, and should not be
interpreted or construed as such I understand that all released parties
specifically deny engaging in any liability or wrongdoing.


(e)    Non-Disparagement: Neither Charter nor I will make any statement or
announcement concerning my departure from Charter except as may be reviewed and
approved by the other party in advance; provided that, both Charter and I may
inform third parties that my employment will terminate or was terminated (as the
case may be) through mutual agreement on the Termination Date. During the
balance of and subsequent to my employment with Charter and/or any of its
subsidiaries or affiliates, I agree not to criticize, denigrate, disparage, or
make any derogatory statements about the Company (including any subsidiaries, or
affiliates), its business plans, policies and practices, or about any of its
officers, employees or former officers or employees, to customers, competitors,
suppliers, employees, former employees, members of the public (including but not
limited to in any internet publication, posting, message board or weblog),
members of the media, or any other person, nor shall I take any action
reasonably expected to harm or in any way adversely affect the reputation and
goodwill of the Company. During the balance of and subsequent to my employment
with Charter and/or any of its subsidiaries or affiliates, Charter agrees, for
itself, its directors and executive employees not to criticize, denigrate,
disparage, or make any derogatory statements about me to customers, competitors,
suppliers, employees, former employees, members of the public (including but not
limited to in any internet publication, posting, message board or weblog),
members of the media, or any other person, nor shall Charter, its directors,
employees, or agents, take any action reasonably expected to harm or in any way
adversely affect my reputation. Nothing in this paragraph shall prevent anyone
from giving truthful testimony or information to law enforcement entities,
administrative agencies or courts or in any other legal proceedings as required
by law, including, but not limited to, assisting in an investigation or
proceeding brought by any governmental or regulatory body or official related to
alleged violations of any law relating to fraud or any rule or regulation of the
Securities and Exchange Commission.


(f)    Future Cooperation: I agree to make myself reasonably available by
telephone, e-mail or in person to meet and speak with representatives of Charter
regarding events, omissions or other matters occurring during my employment with
Charter of which I have personal knowledge or involvement that give rise or may
give rise to a legal claim against Charter. I also shall reasonably cooperate
with Charter in the defense of such claims, provided that, the requirement for
such cooperation with Charter shall terminate seven years from the date of the
identification of any such claim or claims. To the fullest extent possible,
Charter shall schedule any telephone conferences or meetings with me for places
near my residence and at times outside my normal work schedule and shall take
all other reasonable measures to ensure that my schedule is disrupted to the
least extent possible. To the fullest extent possible, Charter will seek to
avoid having me travel to locations outside the metropolitan area within which I
reside. If the Company requires me to travel outside the metropolitan area in
the United States

5

--------------------------------------------------------------------------------




where I then reside to provide any testimony or otherwise provide any such
assistance, then Charter will reimburse me for any reasonable, ordinary and
necessary travel and lodging expenses incurred by me to do so, provided I submit
all documentation required under Charter's standard travel expense reimbursement
policies and as otherwise may be required to satisfy any requirements under
applicable tax laws for Charter to deduct those expenses. Nothing in this
Agreement shall be construed or interpreted as requiring me to provide any
testimony, sworn statement or declaration that is not complete and truthful.


(g)    Confidential and Proprietary Information; Covenant Not To Compete: I
reaffirm my obligations under and agree to remain bound by and to comply with
the provisions of Sections 17, 18 and 19 of my Employment Agreement with
Charter, and agree those provisions continue to apply to me, notwithstanding the
termination of my employment, the reason for termination of employment, or any
act, promise, decision, fact or conduct occurring prior to this date. The
"Restricted Period" for purposes of Section 19 of my Employment Agreement shall
start for all purposes on the Termination Date and shall end (a) for (and solely
for) the purposes of Section 19(b)(i) and (ii) of the Employment Agreement, on
the second anniversary of the Termination Date, and (b) for (and solely for) the
purposes of section 19(b)(iii) of the Employment Agreement, on the first
anniversary of the Termination Date.


(h)    Consideration of Agreement: The Company advised me to take this Agreement
home, read it, and carefully consider all of its terms before signing it. The
Company gave me, and I understand that I have, 21 days in which to consider this
Agreement, sign it and return it to the Company. I waive any right I might have
to additional time within which to consider this Agreement. I understand that I
may discuss this Agreement with an attorney, at my own expense during this
period, and I understand that I may revoke this Agreement within 7 days after I
sign it by advising Richard R. Dykhouse, Senior Vice President, General Counsel
and Corporate Secretary, orally or in writing within that seven (7) day time
period of my intention to revoke this Agreement. I have carefully read this
Agreement, I fully understand what it means, and I am entering into it
voluntarily. I am receiving valuable consideration in exchange for my execution
of this Agreement that I would not otherwise be entitled to receive, consisting
of the benefits described in Paragraph (a) of this Agreement. If I revoke my
acceptance of this Agreement within such 7 day time period, or if I fail to
accept this Agreement within the 21-day period, then Charter shall have no
obligations under this Agreement, including but not limited to any obligation to
pay or provide the payments specified in this Agreement or under the Employment
Agreement as provided herein. I further understand that I cannot sign this
Agreement prior to the Termination Date, or it will not be effective.


(i)    Return of Property: I will return to the Company on or prior to the
Termination Date all files, memoranda, documents, records, credit cards, keys,
equipment, badges, phones, vehicles, Confidential Information (as defined in the
Employment Agreement) and any other property of the Company then in my
possession or control as directed by the Company; provided that, I hereby
represent and warrant that I have not, and agree that I will not, make any
copies of Company files residing on my laptop computer or other equipment
accessible to me. I also will reveal to the Company at the Company's request all
access codes to any computer or other program or equipment.

6

--------------------------------------------------------------------------------




(j)    Choice of Law: This Agreement was drafted in Missouri, and the Company's
Corporate offices are in Missouri. This Agreement is to be governed by and
interpreted according to the internal laws of the State of Missouri without
reference to conflicts of law principles, and this Agreement shall be deemed to
have been accepted and entered into in the State of Missouri.


(k)    Amendment, Miscellaneous: Neither this Agreement nor any of its terms may
be amended, changed, waived or added to except in a writing signed by both
parties. The Company has made no representations or promises to me to sign this
Agreement, other than those in or referred to by this Agreement. If any
provision in this Agreement is found to be unenforceable, all other provisions
will remain fully enforceable.


(l)    Indemnification: Charter reaffirms its obligations under and agrees to
remain bound by and to comply with the provision of Section 24 of the Employment
Agreement and the provisions of Sections 2 through 20, inclusive, of that
certain “Indemnification Agreement” dated December 1, 2009 between me and
Charter.


(m)    Notices: Any written notice required by this Agreement will be deemed
provided and delivered to the intended recipient when (a) delivered in person by
hand; or (b) three days after being sent via U.S. certified mail, return receipt
requested; or (c) the day after being sent via overnight courier, in each case
when such notice is properly addressed to the following address and with all
postage and similar fees having been paid in advance:
If to the Company:
Charter Communications, Inc.
 
Attn.: Richard R. Dykhouse, Senior Vice
 
           President, General Counsel and Corporate
 
           Secretary
 
12405 Powerscourt Drive
 
St. Louis, MO 63131
 
 
If to me:
At my personal address on file in the Company's
 
 records.



Either party may change the address to which notices, requests, demands and
other communications to such party shall be delivered personally or mailed by
giving written notice to the other party in the manner described above.


This Agreement was originally presented to me on the date set forth below. I
have been advised to read it and carefully consider all of its provisions before
signing it. I will have 21 days in which to consider it, sign it and return it
to Rick Dykhouse. To accept this Agreement, I understand that it must be signed
and returned to Rick Dykhouse on or after the Termination Date.

7

--------------------------------------------------------------------------------






THIS AGREEMENT AND RELEASE IS NOT VALID IF EXECUTED PRIOR TO AUGUST 3, 2012.


I have carefully read this Agreement, I fully understand what it means, and I am
entering into it voluntarily.


Presented By:


Name: /s/ Abby Pfeiffer


Date Delivered: July 3, 2012




Employee:




Signature: /s/ Steven E. Apodaca
Date Signed: August 3, 2012
Printed Name: Steven E. Apodaca




Company:




Signature: /s/ Abby Pfeiffer
Date Signed: August 3, 2012
Printed Name: Abby Pfeiffer, SVP Human Resources










Please Return to:


Richard R. Dykhouse
Senior Vice President, General Counsel and Corporate Secretary
Charter Communications, Inc.
12405 Powerscourt Drive
St. Louis, MO 63131
314-543-2407 (Telephone)
314-965-8793 (Facsimile)







8